DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 7,525,291).

As to Claim 1, Ferguson discloses a battery charger, comprising: an input configured to be coupled to a power adapter (Figure 1, Element P1); an output configured to be coupled to a load (Element 108); switching circuitry configured to provide a regulated voltage to the output using power from the input (Element 100); a battery switch configured to allow the switching circuitry to cause the power from the input to further charge a battery (Element 100 and 104); and pass-through mode (PTM) circuitry configured to implement PTM operation in response to a PTM request, the PTM operation including controlling the switching circuitry so as to cause power from the input to be passed through the switching circuitry and coupled directly to the output (Column 1, line 56 – Column 2, Line 3, and Column 8, Lines 40-57). 

As to Claim 2, Ferguson discloses the battery charger of claim 1, wherein the PTM circuitry is further configured to protect the battery during PTM operation (Figure 1, Element 100, 104, 106). 

As to Claim 3, Ferguson discloses the battery charger of claim 1, wherein the PTM circuitry is further configured to autonomously manage entry into PTM operation (Figure 1, Element 100, 104, 106). 

As to Claim 7, Ferguson discloses the battery charger of claim 1, wherein the PTM circuitry is further configured to autonomously manage exit out of PTM operation (Figure 1, Element 100, 104, 106). 

 As to Claim 10, Ferguson discloses the battery charger of claim 1, further comprising a plurality of regulation loops for controlling the switching circuitry during normal mode operation (Column 3, lines 4-17). 

As to Claim 11, Ferguson discloses the battery charger of claim 10, wherein the plurality of regulation loops includes an output voltage regulation loop for causing a voltage at the output to be substantially the same as a reference voltage (Column 3, lines 4-17). 
 

As to Claim 12, Ferguson discloses the battery charger of claim 10, wherein the plurality of regulation loops includes a battery current regulation loop for causing a battery current to be substantially less than a current indicated by a reference voltage (Column 3, lines 4-17). 

As to Claim 15, Ferguson discloses a method for operating a battery charger having an input configured to be coupled to a power adapter and an output configured to be coupled to a load, the method comprising: during a normal mode, operating switching circuitry so as to provide a regulated voltage to the output using power from the input; at specified times during the normal mode, configuring a battery switch so as to allow the switching circuitry to cause the power from the input to further charge a battery; and implementing pass-through mode (PTM) operation instead of the normal mode in response to a PTM request, the PTM operation including controlling the switching circuitry so as to cause power from the input to be passed through the switching circuitry and coupled directly to the output (Column 1, line 56 – Column 2, Line 3, and Column 8, Lines 40-57).  

As to Claim 16, Ferguson discloses the battery method of claim 15, further comprising protecting the battery during PTM operation (Figure 1, Element 100, 104, 106). 

As to Claim 17, Ferguson discloses the method of claim 15, further comprising, using circuitry inside the battery charger, autonomously managing entry into PTM operation (Figure 1, Element 100, 104, 106). 
 
As to Claim 18, Ferguson discloses the method of claim 15, further comprising, using circuitry inside the battery charger, autonomously managing exit out of PTM operation (Figure 1, Element 100, 104, 106). 
 
As to Claim 19, Ferguson discloses the method of claim 15, further comprising using one of a plurality of regulation loops for controlling the switching circuitry during normal mode operation (Column 3, lines 4-17). 

Allowable Subject Matter
Claims 4-6, 8-9, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859